MEMORANDUM**
Lazaro Ornelas-Bermudez and Ama Adriana Montalvo, husband and wife and natives and citizens of Mexico, petition for review of orders of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. § 3.1(a)(7), without opinion, an immigration judge’s removal order and denial of their applications for cancellation of removal.
Petitioners’ contention that the BIA denied them due process of law by affirming the immigration judge’s decision without opinion is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851-52 (9th Cir. 2003) (holding that the BIA’s streamlining regulations do not violate an alien’s due process rights).
We lack jurisdiction to review the BIA’s conclusion that the streamlining regulation, § 3.1(a)(7), applied to petitioners’ case because we lack jurisdiction to review the merits of the immigration judge’s discretionary decision regarding the “exceptional and extremely unusual hardship” requirement — the only aspect of the can*615cellation of removal decision at issue in petitioners’ case. Id. at 854.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.